Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge William J. Martínez

   Civil Action No. 21-cv-0643-WJM-NYW

   CORE PROGRESSION FRANCHISE LLC,
   a Colorado limited liability company,

          Plaintiff,

   v.

   CHRIS O’HARE, and
   CAO ENTERPRISES, INC.,
   a North Carolina corporation,

          Defendants.


          INTERIM ORDER GRANTING PLAINTIFF’S CONSTRUED MOTION FOR
                          PRELIMINARY INJUNCTION


          In this action, Plaintiff Core Progression Franchise LLC’s (“Plaintiff”) sues its

   former franchisee, Defendants Chris O’Hare and CAO Enterprises, Inc. (jointly,

   “Defendants”), for: (1) breach of the Franchise Agreement between Plaintiff and

   Defendants, and (2) infringement of Plaintiff’s trademarks in violation of the Lanham Act,

   15 U.S.C. § 1114. (ECF No. 1.)

          Currently before the Court is Plaintiff’s Motion for a Temporary Restraining Order

   (“TRO”) and Order to Show Cause Re: Preliminary Injunction (“Motion”) 1 (ECF No. 9).

   Defendants have responded to Plaintiff’s Motion (ECF No. 19), and Plaintiff filed a reply

   (ECF No. 22). On March 26, 2021, the Court held an evidentiary hearing on the Motion.


          1
           On March 10, 2021, the Court denied the portion of the Motion that sought a TRO and
   construed the remaining portion of the Motion as a Motion for Preliminary Injunction. (ECF No.
   15.)
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 2 of 13




   (ECF No. 33.)

          The Court will enter a comprehensive written order in due course. But because

   of the time-sensitive nature of the relief requested, the Court issues this interim Order

   now to give the parties immediate notice of its decision, as well as to summarize the

   major bases (although not all of the bases) of its decision. For the reasons explained

   below, the Motion is granted.

                                      I. LEGAL STANDARD

          To obtain a preliminary injunction, Plaintiff, as the moving party, must establish

                 (1) a substantial likelihood that the movant eventually will
                 prevail on the merits; (2) that the movant will suffer
                 irreparable injury unless the injunction issues; (3) that the
                 threatened injury to the movant outweighs whatever damage
                 the proposed injunction may cause the opposing party; and
                 (4) that the injunction, if issued, would not be adverse to the
                 public interest.

   NRC Broad. Inc. v. Cool Radio, LLC, 2009 WL 2965279, at *1 (D. Colo. Sept. 14, 2009).

   “As a preliminary injunction is an extraordinary remedy, the right to relief must be clear

   and unequivocal.” Schrier v. Univ. of Colo., 427 F.3d 1253, 1258 (10th Cir. 2005).

          The Tenth Circuit applies a heightened standard for “[d]isfavored preliminary

   injunctions,” which do not

                 merely preserve the parties’ relative positions pending trial.
                 Instead, a disfavored injunction may exhibit any of three
                 characteristics: (1) it mandates action (rather than prohibiting
                 it), (2) it changes the status quo, or (3) it grants all the relief
                 that the moving party could expect from a trial win. To get a
                 disfavored injunction, the moving party faces a heavier
                 burden on the likelihood-of-success-on-the-merits and the

                                                 2
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 3 of 13




                  balance-of-harms factors: She must make a strong showing
                  that these tilt in her favor.

   Free the Nipple-Fort Collins v. City of Fort Collins, 916 F.3d 792, 797 (10th Cir. 2019)

   (citations and internal quotation marks omitted).

                                            II. ANALYSIS

          In the Motion, Plaintiff asks that this Court enjoin Defendants from (i) operating a

   “Competing Business,” as defined by the Franchise Agreement, at the location of their

   Core Progression branded business, (ii) using or disclosing any of Core Progression’s

   confidential or trade secret information, and (iii) infringing on or using Core

   Progression’s registered trademarks. (ECF No. 9 at 1.)

          Given Plaintiff’s request, the Court finds that Plaintiff seeks an injunction which

   would change the status quo. Therefore, Plaintiff must meet the Tenth Circuit’s

   heightened standard to obtain the relief it seeks. See Free the Nipple, 916 F.3d at 797.

   For the following reasons, the Court concludes that Plaintiff has made such a showing.

   A.     Stipulations by Defendants

          At the evidentiary hearing, Defendants made certain stipulations. First,

   Defendants stipulated to the entry of a preliminary injunction on the third element of

   relief requested in the Motion. (Tr. at 5–6, 9–10.) 2 Specifically, Defendants agreed to

   an injunction which enjoins them from infringing on or using Plaintiff’s registered

          2
            Because neither party has yet ordered the transcript of the March 26, 2021 evidentiary
   hearing, the Court will cite the rough version of the transcript prepared by the undersigned’s
   court reporter. Pagination may differ from a final version of the transcript, to the extent it is
   prepared.


                                                   3
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 4 of 13




   trademarks. Relying on Defendants’ stipulation and Plaintiff’s acceptance of such

   stipulation, the Court will make no findings regarding whether Plaintiff has satisfied its

   Rule 65 burden on its trademark infringement claim and will enter an injunction

   consistent with Defendants’ stipulation.

          Second, at the hearing Defendants also agreed to return to Plaintiff the items

   listed in Paragraph 6.9 of the Franchise Agreement. (Tr. at 186–87.) (ECF No. 9-3 at

   16 ¶ 6.9; Pl. Ex. 24 at 13.) This second stipulation does not go to the merits of Plaintiff’s

   breach of contract claim, which the Court will discuss next. Based on this stipulation,

   however, the Court will include herein an order to Defendants that they forthwith return

   said items to the Plaintiff.

   B.     Substantial Likelihood of Success on the Merits

          On the limited record before it, the Court finds that Plaintiff has shown a

   substantial likelihood of success on the merits of its breach of contract claim. While

   Colorado generally prohibits covenants not to compete, the circumstances of the case

   appear to meet two exceptions to that general rule: covenants governing trade secrets

   and non-compete contracts for executive or management personnel. Colo. Rev. Stat. §

   8–2–113. In executing the Franchise Agreement, O’Hare agreed that upon termination

   of the Franchise Agreement for any reason, he would not operate a competing business

   within 25 miles of his Core Progression gym for one year (the “Covenant”). (ECF No. 9

   at 8 (citing ECF No. 19-2 at 36 § 14.2(b)).) A purpose of the Franchise Agreement—

   and particularly the Covenant—was to protect Plaintiff’s trade secrets. (ECF No. 9-1 at


                                                4
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 5 of 13




   8 ¶ 22.) The evidence establishes that as president of CAO Enterprises, Inc., O’Hare

   was in an executive or management position with access to information that would be

   unavailable to most other people in the company.

          Despite the Covenant, however, the hearing evidence established that O’Hare is

   operating a competing business under the Altru Fitness brand out of the same location

   as his Core Progression facility, and he has taken customer data without permission for

   the benefit of his Altru Fitness business. At the evidentiary hearing, Defendants

   effectively, if not literally, conceded that they had breached the Franchise Agreement.

   Defendants do not dispute that they took steps to build a competing business out of the

   same location as their Core Progression gym; that they downloaded the Core

   Progression client relationship database with customer and membership information

   before leaving the Core Progression system; or that they wrote Core Progression

   customers from their @coreprogression.com e-mail accounts to say that they were

   transitioning to a competing software while they were still franchisees. Thus, in the

   Court’s view, the only remaining question on the substantial likelihood of success

   requirement of Rule 65 is whether an enforceable contract exists between the parties.

          At this incipient juncture of these proceedings, and for the purposes of

   preliminary injunctive relief only, the Court finds Defendants’ argument that a valid,

   binding contract does not exist unavailing. Defendants contend that the Franchise

   Agreement attached as an exhibit to the Financial Disclosure Document that Plaintiff

   provided to Defendants contained materially different terms from the Franchise

                                                5
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 6 of 13




   Agreement that Defendants ultimately signed. 3 Defendants argue that Plaintiff’s failure

   to disclose these material differences between the two contracts constitutes grounds to

   void the Franchise Agreement.

          Despite Defendants’ arguments, for the purposes of this Motion, the Court finds

   there is no evidence in the record that these differences were, in the circumstances of

   the dispute between these parties, in fact material. See Tatonka Capital Corp. v.

   Connelly, 390 F. Supp. 3d 1289, 1303 (D. Colo. 2019) (stating that a contract may be

   voidable where a mistaken party’s assent to the contract is caused by a

   misrepresentation that is either “fraudulent or material” in the context of § 161 cmt. e).

   At no point did O’Hare testify that, had these changes been brought to his attention prior

   to his execution of the Franchise Agreement, he would have changed his conduct

   during contract negotiations, refused to sign the Franchise Agreement, or made a

   counteroffer to Plaintiff based on the differences. Based on O’Hare’s testimony, the

   Court concludes the differences between the franchise agreement attached to the FDD

   and the Franchise Agreement were not material.


          3
              In the response brief, Defendants state: “The differences between the contracts are
   important, for example: (1) the 2019 FDD contains a provision explicitly delegating disputes
   “relating to the interpretation, applicability, enforceability or formation” of the agreement to an
   arbitrator, whereas the 2017 FA does not, (2) the 2017 FA requires a personal guarantee from a
   spouse whereas the 2019 FDD does not, (3) the 2017 FA requires the franchisee to accept
   vouchers and honor memberships from other studios owned by Plaintiff, whereas the 2019 FDD
   does not, (4) the 2017 FA gives the Plaintiff the right to require minimum prices for services,
   including free services, whereas the 2019 FDD does not, and (5) the 2017 FA contains a non-
   solicitation clause for both the franchisee and its immediate family members, whereas the 2019
   FDD did not.” (ECF No. 19 at 4.)


                                                   6
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 7 of 13




          Moreover, there is also no evidence before the Court suggesting Plaintiff had

   reason to know that the undisclosed differences would influence Defendants’

   decisionmaking concerning executing the Franchise Agreement. See Christy v.

   Travelers Indem. Co. of Am., 810 F.3d 1220, 1230 (10th Cir. 2016) (citing Restatement

   (Second) of Contracts § 161) (“However, before a non-disclosure may be treated as an

   affirmative misrepresentation, ‘the party failing to disclose must know or have reason to

   know that the undisclosed fact will influence the decisionmaking of the other party.’”).

          Finally, the Court finds that Defendants’ argument that they did not consider the

   information Plaintiff provided to Defendants to be proprietary or to constitute trade

   secrets to be wholly without merit. Jonathan Cerf, owner of Core Progression Franchise

   LLC, testified that Plaintiff provided to Defendants, as Core Progression franchisees, its

   proprietary information regarding how to use Core Progression software systems, the

   methodology of training, sales training, client customer retention training, pre opening

   marketing training, grand opening and employee training, and site selection. Plaintiff

   provided Defendants with an operations manual, which is a 213-page document

   containing almost 14 years of Cerf’s industry knowledge, trade secrets, and proprietary

   information, all of which allows the Core Progression model to be successful. Tellingly,

   as of the time of the evidentiary hearing earlier today, Defendants had not returned the

   manual or other trade secret information to Plaintiff, as is required of them by the post-

   termination provisions of the Franchise Agreement.




                                                7
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 8 of 13




          As a consequence, based on the limited record before it, the Court finds that

   Plaintiff has shown a substantial likelihood of success on the merits of the breach of

   contract claim.

   C.     Irreparable Harm

          “[A] showing of probable irreparable harm is the single most important

   prerequisite for the issuance of a preliminary injunction.” DTC Energy Grp., Inc. v.

   Hirschfeld, 912 F.3d 1263, 1270 (10th Cir. 2018). The moving party “must demonstrate

   a significant risk that he or she will experience harm that cannot be compensated after

   the fact by money damages.” Fish v. Kobach, 840 F.3d 710, 751 (10th Cir. 2016).

          At the hearing, Cerf testified:

                 I couldn’t even quantify the amount of harm, to teach
                 somebody all of my systems, give them access to all of our
                 market proprietary training, work on developing their location
                 for a year, see are great success and then have the name
                 be tarnished. I know even as of February on Google, the
                 listing was showing Altru Fitness with parentheses saying
                 formerly Core Progression. The damage in the marketplace
                 to consumers, it makes it look like my brand went to North
                 Carolina and failed and was a fraud.

   (Tr. at 95.) In addition to Cerf’s testimony, O’Hare testified that he responded to a

   question on a Google review site regarding whether his business was a Core

   Progression business by saying “the other company [Core Progression] turned out to be

   a ‘fake franchise.’” (Tr. at 169.) This evidence, among other testimony presented at the

   hearing, leads the Court to conclude that a preliminary injunction is required in this case

   to prevent similar extraordinarily damaging remarks by Defendants against Plaintiff, and


                                                8
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 9 of 13




   to preserve any remaining customer goodwill Core Progression has in the North

   Carolina market.

          Defendants’ argument that Plaintiff is not registered with the Secretary of State in

   North Carolina falls flat. Plaintiff was relying on its franchisee, Defendants, to be its

   representative in the North Carolina market. Indeed, Cerf testified that he already had a

   franchise (in Defendants) in North Carolina, one he had expectations would expand to

   multiple locations in that state’s North Carolina Golden Triangle market. Cerf also

   testified that his North Carolina franchise (again, the Defendants), was doing

   exceedingly well, and he was giving them a chance to have a continued competitive

   advantage in that market, as O’Hare indicated he was looking to open three locations.

   Defendants were Core Progression’s “boots on the ground” in North Carolina, and but

   for Defendants’ actions in misappropriating Plaintiff’s trade secrets, including sensitive

   and valuable customer data, and in rebranding the franchise as Altru Fitness, among

   other actions, Plaintiff would still today have a presence in the North Carolina market.

   D.     Balance of Hardships

          The balance of hardships favors injunctive relief. Although an injunction may

   impose serious harms on Defendants—including the temporary closure of Altru

   Fitness—that injury “may be discounted by the fact that the defendant brought that

   injury upon itself.” Fitness Together Franchise, L.L.C. v. EM Fitness, L.L.C., 2020 WL

   6119470, at *11 (D. Colo. Oct. 16, 2020) (quoting Novartis Consumer Health, Inc. v.

   Johnson & Johnson-Merck Consumer Pharm. Co., 290 F.3d 578, 596 (3d Cir. 2002));


                                                 9
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 10 of 13




   see also Bad Ass Coffee, 636 F. Supp. 2d at 1251 (“Courts balancing harms to former

   franchisees who violated non-compete agreements have similarly been unwilling to

   allow defendants to point to harms that they could have avoided by abiding by their

   contract.”). Even if Altru Fitness is O’Hare’s only source of income, judges in the District

   of Colorado have considered this argument and rejected it where a plaintiff is potentially

   faced with the loss of trade secrets and significant damage to its business. See

   Doubleclick Inc. v. Paikin, 402 F. Supp. 2d 1251, 1260 (D. Colo. 2005) (balance of

   harms favored plaintiff, even though the effect of an injunction would render defendant

   “unable to work in her chosen field”).

          By contrast, Plaintiff “suffers considerable harm each day the Defendants are

   allowed to flout the noncompete provision[]” in the Franchise Agreement. Id.; see also

   Panorama Consulting Sols., LLC v. Armitage, 2017 WL 11547493, at *4 (D. Colo. June

   9, 2017) (balance of hardships weighed in plaintiff’s favor “not least because any

   temporary injunctive relief provided will merely require the relevant former employees

   and LTA to comply with the law and/or observe their agreements with plaintiff”).

   E.     Public Interest

          A preliminary injunction will not be adverse to the public interest. In granting

   preliminary injunctions, other judges in this District have concluded that the fact that

   Colorado statutes permit such noncompete agreements demonstrates that enforcing

   one would not be against the public interest. See e.g., Fitness Together, 2020 WL

   6119470, at *11 (injunction in public interest where preventing unfair competition helps


                                                10
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 11 of 13




   protect and encourage investment in the very businesses that give rise to these

   opportunities); Panorama, 2017 WL 11547493, at *4 (finding it is in public interest for

   laws to be obeyed and contracts to be observed); Doubleclick, 402 F. Supp. 2d at 1260.

   F.     Bond

          Rule 65(c) states that a court “may issue a preliminary injunction or a temporary

   restraining order only if the movant gives security in an amount that the court considers

   proper to pay the costs and damages sustained by any party found to have been

   wrongfully enjoined or restrained.” Although phrased as mandatory, in practice this

   Court has discretion under this Rule whether to require a bond. Winnebago Tribe of

   Neb. v. Stovall, 341 F.3d 1202, 1206 (10th Cir. 2003).

          While the Franchise Agreement states that Plaintiff may seek injunctive relief to

   prevent irreparable harm without posting a bond or security (ECF No. 19-2 at 52 §

   20.10), bond is routinely imposed in similar cases in this District. See, e.g., Fitness

   Together, 2020 WL 6119470, at *12 (requiring $50,000 bond); Panorama, 2017 WL

   11547493, at *5 (requiring $5,000 bond); Doubleclick, 402 F. Supp. 2d at 1261

   (requiring parties to submit statement recommending amount and terms of security

   required by Rule 65(c)). Thus, the Court will impose bond in this case in an amount and

   on terms to be determined.

                                III. PRELIMINARY INJUNCTION

          In light of the foregoing, the Court issues the following preliminary injunction:




                                                11
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 12 of 13




          Defendants, as well as their officers, managers, directors, agents,

   employees, successors and assigns, and all other persons in active concert or

   participation with them, are hereby IMMEDIATELY AND PRELIMINARLIY ORDERED

   AND RESTRAINED as follows:

   1.     Defendants are enjoined from operating a “Competing Business,” as defined by

   the Franchise Agreement, at the location of their Core Progression branded business;

   2.     Defendants are enjoined from using or disclosing any of Plaintiff’s confidential or

   trade secret information. Pursuant to Defendants’ stipulation at the evidentiary hearing,

   by the close of business, Mountain Daylight Time, on March 29, 2021, Defendants shall

   return to Plaintiff all items in Defendants’ possession that are listed in Paragraph 6.9 of

   the Franchise Agreement; and

   3.     Defendants are enjoined from infringing on or using Core Progression’s

   registered trademarks, pursuant to Defendants’ stipulation at the evidentiary hearing.

                                       IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Plaintiff Core Progression Franchise LLC’s Motion for a Temporary Restraining

   Order and Order to Show Cause Re: Preliminary Injunction (ECF No. 9), which the

   Court construes as a Motion for Preliminary Injunction, is GRANTED;

   2.     Defendants Chris O’Hare and CAO Enterprises, Inc. are PRELIMINARILY

   ENJOINED as set forth above; and




                                                12
Case 1:21-cv-00643-WJM-NYW Document 34 Filed 03/26/21 USDC Colorado Page 13 of 13




   3.    By the close of business, Mountain Daylight Time, on March 29, 2021, both

   parties shall submit a statement recommending to the Court the amount and terms of

   the security required by Rule 65(c) which would be appropriate under the facts of this

   case, supported by a detailed and documented basis for this recommendation.


         Entered at Denver, Colorado this 26th day of March, 2021 at 8:26 p.m.

   Mountain Daylight Time.


                                                         BY THE COURT:




                                                         William J. Martinez
                                                         United States District Judge




                                              13
